PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/854,468
Filing Date: 15 Sep 2015
Appellant(s): Bridgestone Corporation



__________________
Jenny L. Sheaffer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 13, 14, 16-18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pridy (US 2,896,728) in view of Bouillon (US 4,416,334).

With respect to claim 1, Pridy discloses a harvester capable of being used for harvesting guayule shrub from soil, comprising:
	a wheeled frame including at least two wheels (including E, F) and having a forward end and a rearward end;
	a pair of laterally spaced sidewalls (including 330, 330’) on said frame defining a passage extending from the forward end to the rearward end;
	a front conveyor (Z) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed (via 86);
	a forward projecting digger blade (G) positioned forward of the front conveyor and capable of downward engagement into the soil for uprooting guayule shrub, the digger blade arranged to direct said uprooted guayule shrub toward the front conveyor;
	an agitator (H) for separating residual soil from an uprooted guayule shrub conveyed by the front conveyor; and
an outlet positioned at the rearward end of the harvester out of which outlet the harvested material is directed (outlet from one conveyor to another at the rearward end seen in Fig. 11).

Pridy does not explicitly disclose the forward projecting digger blade having an irregular front edge with either a plurality of peaks and valleys or with one valley. Bouillon discloses a harvester for harvesting crops from the soil, comprising a forward projecting flat (see Fig. 3) digger blade (including 7) having an irregular front edge (differing from usual shovel-like and straight-edged digger blades as known in the art) with one valley (between points; see Fig. 2).
Pridy and Bouillon are analogous because they both disclose harvesters having forward projecting digger blades and conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harvester of Pridy with the blade means as taught by Bouillon in order to more easily penetrate the soil as the pointed blade means require less force. Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Bouillon), and it would have been obvious to try, as such a blade can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claim 2, Pridy discloses the harvester wherein the agitator comprises a rear conveyor (H) positioned rearward of the front conveyor between the pair of laterally spaced sidewalls and capable of rearward rotation at a second speed (via 152) that is greater than the first speed (col. 9, lines 1-9).

With respect to claim 3, Pridy discloses the harvester a first drive shaft (45) rotating at a first rotational speed to drive the front conveyor (Z) at the first speed, a second drive shaft (120) rotating at a second rotational speed for driving the rear conveyor (H) at the second speed, and a transmission (including 86, 88, 152, 154, 156) operably coupled to the first drive shaft and to the second drive shaft for converting the first rotational speed to the second rotational speed.

With respect to claim 5, Pridy discloses the harvester wherein the rear conveyor comprises a continuous chain or belt (including 90, 92, 94) having regularly spaced openings (98) of about 2 inches to about 3 inches (col. 5, lines 28-30), the rear conveyor rotatably connected to the frame.

With respect to claim 6, Pridy discloses the harvester further comprising a partially enclosed cage (including 332, 332’) engaged with the pair of laterally spaced sidewalls, the cage positioned to at least partially surround the front conveyor.

With respect to claim 9, Pridy discloses the harvester regarding claim 1, above. Pridy does not explicitly disclose the front conveyor comprises being an endless chain or belt having regularly spaced openings of about 1/2 inch to about 3 inches. However, Pridy discloses the rear conveyor comprising a continuous chain or belt (including 92, 94) having regularly spaced openings (98) of about 2 inches to about 3 inches (col. 5, lines 28-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with sizing similar to the second conveyor in order to properly handle the harvested crop.

With respect to claims 13 and 16, Pridy discloses the harvester of claim 1, above. Pridy does not explicitly disclose the front conveyor comprising a plurality of parallel links connected at their ends, in substantially evenly spaced relation, to a pair of endless chains or belts, at least one of the endless chains or belts engaging a drive sprocket for rotating the front conveyor. However, Pridy discloses the rear conveyor comprising a plurality of parallel links (90) connected at their ends, in substantially evenly spaced relation, to a pair of endless chains or belts (92), at least one of the endless chains or belts engaging a drive sprocket for rotating the front conveyor (as seen in Figs. 10, 11). Pridy also shows the links (90) having projections (96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first conveyor with similar structural detail as second conveyor in order to properly handle the harvested crop.

With respect to claim 14, Pridy discloses the harvester wherein the rear conveyor comprises a plurality of parallel links (90) connected at their ends, in substantially evenly spaced relation, to a pair of endless chains or belts (92), at least one of the endless chains or belts engaging a drive sprocket for rotating the front conveyor (as seen in Figs. 10, 11).

With respect to claim 17, Pridy discloses the harvester further comprising its own power source (including U, V).

With respect to claim 18, Pridy discloses a harvester capable of harvesting guayule shrub from soil, comprising:
	a wheeled frame including at least two wheels (including E, F) and having a forward end and a rearward end;
	a pair of laterally spaced sidewalls (including 330, 330’) on said frame defining a passage extending from the forward end to the rearward end;
	a front conveyor (Z) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed;
	a forward projecting digger blade (G) positioned forward of the front conveyor and capable of downward engagement into the soil for uprooting guayule shrub, the digger blade arranged to direct uprooted guayule shrub toward the front conveyor;
	an agitator (H) for separating residual soil from an uprooted guayule shrub conveyed by the front conveyor, the agitator comprising a rear conveyor positioned rearward of the front conveyor between the pair of laterally spaced sidewalls and capable of rearward rotation at a second speed that is greater than the first speed;
an outlet positioned at the rearward end of the harvester out of which outlet the harvested material is directed (outlet from one conveyor to another at the rearward end seen in Fig. 11); and
	a partially enclosed cage (including 332, 332’) engaged with the pair of laterally spaced sidewalls, the cage positioned to at least partially surround the front conveyor.

Pridy does not explicitly disclose the forward projecting digger blade having an irregular front edge with either a plurality of peaks and valleys or with one valley. Bouillon discloses a harvester for harvesting crops from the soil, comprising a forward projecting flat (see Fig. 3) digger blade (including 7) having an irregular front edge (differing from usual shovel-like and straight-edged digger blades as known in the art) with one valley (between points; see Fig. 2).
Pridy and Bouillon are analogous because they both disclose harvesters having forward projecting digger blades and conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harvester of Pridy with the blade means as taught by Bouillon in order to more easily penetrate the soil as the pointed blade means require less force. Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Bouillon), and it would have been obvious to try, as such a blade can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claims 22 and 23, Bouillon discloses the forward projecting flat digger blade (including 7) having an irregular front edge (differing from usual shovel-like and straight-edged digger blades as known in the art) with one valley (between points; see Fig. 2) wherein the front edge has a cutting or knife-like edge (see Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Kashti et al. (US 2013/0008674)

Pridy and Bouillon disclose the harvester regarding claim 1, above. Neither Pridy nor Bouillon explicitly discloses the rear conveyor including a first section adjacent the front conveyor and inclined toward the rearward end and a second section between the front section and the rearward end and declined toward the rearward end.
Kashti discloses a rear conveyor (56) including a first section adjacent a front conveyor (43) and a second section between the first section and a rearward end of the rear conveyor, wherein the first section is inclined toward said rearward end and the second section is declined toward said rearward end (seen in Fig. 4).
Pridy, Bouillon, and Kashti are analogous because they all disclose digging harvesters having conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the conveying elevation means as taught by Kashti in order to effectively separate soil from the harvested crop.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Kruithoff (US 4,753,296).

With respect to claim 7, Pridy and Bouillon disclose the harvester regarding claim 6, above. Neither Pridy nor Bouillon explicitly discloses a cage including at least two upwardly projecting supports connected by a cross member. Kruithoff discloses a harvester (10) comprising a partially enclosed cage (of 104, seen in Fig. 1), wherein the cage includes at least two upwardly projecting supports connected by a cross member.
Pridy, Bouillon, and Kruithoff are analogous because they all disclose digging harvesters having conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the cage means as taught by Kruithoff in order to ensure operator safety. 

With respect to claim 8, Kruithoff discloses a harvester (10) wherein the front conveyor (12) has an upper side and a distance between the upper side of the front conveyor and the cross member (of 104) is at least 3 feet (as seen in Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Smith (US 2,282,679).

Pridy and Bouillon disclose the harvester regarding claim 1, above. Neither Pridy nor Bouillon explicitly discloses the forward projecting blade extending 3 to 10 inches into the soil. Smith discloses a harvester wherein the blade extends about 3 inches into the soil (p. 2, col. 2, lines 22-25).
Pridy, Bouillon, and Smith are analogous because they all disclose digging harvesters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide above combination with the depth means as taught by Smith in order to dig to a proper depth for harvesting the desired crop.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pridy in view of Bouillon and further in view of Martin et al. (US 2014/0288255)

With respect to claim 19, Pridy and Bouillon disclose the harvester regarding claim 1, above. Further, Pridy also discloses using the harvester (col. 8, lines 68-69). Neither Pridy nor Bouillon explicitly discloses providing guayule shrubs and harvesting said shrubs. Martin discloses providing planted guayule shrubs (60) and harvesting the planted guayule shrubs by uprooting the guayule shrubs (¶0033).
Pridy, Bouillon, and Martin are analogous because they all disclose harvesting. More particularly, Pridy and Bouillon are analogous because they both disclose harvesting using forward projecting digger blades and conveyors, and Martin is analogous because the reference discloses harvesting guayule shrubs using a forward projecting blade and conveyors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above combination for guayule harvesting means in order to obtain a source of natural rubber latex.

With respect to claim 20, Pridy discloses using a tractor (A) to pull the harvester.

With respect to claim 21, Pridy discloses the harvester having its own power source (including U, V).

Claims 1, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2,724,228) in view of Knott et al. (US 3,548,570)

With respect to claim 1, Duncan discloses a harvester capable of being used for harvesting guayule shrub from soil, comprising:
a wheeled frame including at least two wheels (including 19, 25) and having a forward end and a rearward end;
a pair of laterally spaced sidewalls (including 27) on said frame defining a passage extending from the forward end to the rearward end;
a front conveyor (of 23) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed;
a forward projecting flat blade (including 32) having an irregular front edge with either a plurality of peaks (of 34s) and valleys (between 34s), the forward projecting blade positioned forward of the front conveyor and capable of use for harvesting guayule shrub, the blade arranged such that it is capable of directing uprooted guayule shrub toward the front conveyor;
an agitator (including 219, 220), and
an outlet (of 90) positioned at the rearward end of the harvester, the outlet being capable of directing and ultimately discharging the guayule shrub from the harvester,
wherein the harvester is capable of agitating (via said agitator) an uprooted guayule shrub while in the harvester.

Duncan does not explicitly disclose the blade being a digger blade for downward engagement into the soil for uprooting crops. Knott discloses similar blade means comprising a digger blade (10) for downward engagement into the soil for uprooting crops.
Duncan and Knott are analogous because they both disclose blades for harvesting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blade of Duncan in the soil and provide the means to do so as taught by Knott as is desirable for the crop being harvested. (See Knott, col. 1.) Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Knott), and it would have been obvious to try, as such a blade can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claim 18, Duncan discloses a harvester for harvesting guayule shrub from soil, comprising:
a wheeled frame including at least two wheels (including 19, 25) and having a forward end and a rearward end;
a pair of laterally spaced sidewalls (including 27) on said frame defining a passage extending from the forward end to the rearward end;
a front conveyor (of 23) positioned between the pair of laterally spaced sidewalls and inclined from the forward end toward the rearward end, the front conveyor capable of rearward rotation at a first speed;
a forward projecting flat blade (including 32) having an irregular front edge with either a plurality of peaks (of 34s) and valleys (between 34s), the forward projecting blade positioned forward of the front conveyor and capable of use for harvesting guayule shrub, the blade arranged such that it is capable of directing uprooted guayule shrub toward the front conveyor;
an agitator (including 219, 220) capable of separating residual soil from the uprooted guayule shrub conveyed by the front conveyor, the agitator comprising a rear conveyor positioned rearward of the front of the front conveyor between the pair of laterally spaced sidewalls and capable of rearward rotation at a second speed that is greater than the first speed;
an outlet (of 90) positioned at the rearward end of the harvester, out of which outlet the guayule shrub is directed, and
a partially enclosed cage (including 28, 29) engaged with the pair of laterally spaced sidewalls, the cage positioned to at least partially surround the front conveyor.

Duncan does not explicitly disclose the blade being a digger blade for downward engagement into the soil for uprooting crops. Knott discloses similar blade means comprising a digger blade (10) for downward engagement into the soil for uprooting crops.
Duncan and Knott are analogous because they both disclose blades for harvesting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blade of Duncan in the soil and provide the means to do so as taught by Knott as is desirable for the crop being harvested. (See Knott, col. 1.) Additionally, the above combination would have been obvious because it is a simple substitution of one known element for another (i.e. blades) to obtain predictable results (i.e. effectively dig up crops as set forth by Knott), and it would have been obvious to try, as such a blade can be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success.

With respect to claims 22 and 23, Duncan discloses the front edge of the blade (including 32) having a cutting or knife-like edge (see Fig. 14).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan in view of Knott and further in view of Martin.

With respect to claim 19, Duncan and Knott disclose the harvester regarding claim 1, above. Neither Duncan nor Knott explicitly discloses providing guayule shrubs and harvesting said shrubs. Martin discloses providing planted guayule shrubs (60) and harvesting the planted guayule shrubs by uprooting the guayule shrubs (¶0033).
Duncan, Knott, and Martin are analogous because they all disclose harvesting root crops. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above combination for guayule harvesting means in order to obtain a source of natural rubber latex.

With respect to claim 20, Duncan discloses using a tractor (11) to pull the harvester.

With respect to claim 21, Duncan discloses the harvester having its own power source (123).


(2) Response to Argument

	Appellant argues that Pridy does not disclose the sidewall limitations of independent claims 1, 18, and 19. Specifically, Appellant argues: "Items 330 and 330' of Pridy are not 'laterally spaced' since they are not spaced from each other but instead positioned 'to prevent inadvertent mixing of sorted potatoes O with trash and debris,' with 330 dividing M and L and 330' dividing M' and L' (see Figure 6)." (See Appeal Brief filed 10/5/2021, p. 7.)
Appellant's argument is unpersuasive because Pridy shows 330 and 330' laterally spaced from each other in Figs. 2 and 6. Pridy's stated purpose of 330 and 330' is irrelevant to their physical positioning (i.e. being laterally spaced from one another) that is shown. Thus, the rejection should be maintained.

Appellant also argues: "Additionally, since 330 divides conveyor belts M and L and 330' divides conveyor belts M' and L', the combination of 330 and 330' from Pridy do not 'defin[e] a passage extending from the forward end to the rearward end.' No 'passage' is defined by 330 and 330' in Pridy." (See Appeal Brief filed 10/5/2021, p. 7.)
Appellant's argument is unpersuasive because Pridy shows an area between 330 and 330' extending from the forward end to the rearward end in Figs. 2 and 6. Harvested material is conveyed (i.e. passes) through this area on J and J', which is especially apparent from Figs. 2, 3, and 6. Thus, 330 and 330' define a passage extending from the forward end to the rearward end as claimed, and the rejection should be maintained.

Regarding the front conveyor of the independent claims, Appellant argues: "A review of Pridy reveals that conveyor Z is not 'positioned between the pair of laterally spaced sidewalls' (which are alleged by the Office to be fulfilled by 330 and 330' of Pridy)." (See Appeal Brief filed 10/5/2021, pp. 7-8.)
Appellant's argument is unpersuasive because Fig. 11 of Pridy shows Z and Z' laterally between L and L', and L and L' are shown laterally between 330 and 330' in Figs. 2 and 6. Therefore, Z and Z' are appropriately considered to be laterally between 330 and 330'. Additionally, Fig. 11 of Pridy shows Z and Z' aligned with J and J', and J and J' are shown positioned laterally between 330 and 330' in Figs. 2 and 6. Further, the claim language does not specify adjacency or the front conveyor being directly between the sidewalls. The claim language only requires the front conveyor to be somewhere in between the sidewall, which is shown by Pridy as set forth above. Thus, the rejection should be maintained.

Appellant argues that Pridy fails to teach, disclose, suggest, or otherwise render obvious the rearward outlet of the independent claims. In response to the explanation in the Final Rejection of 6/25/2021, Appellant argues: "In the Final Rejection, the Office took the position that 'the claim language stating "out of which outlet the guayule shrub is directed" does not limit the outlet to being the ultimate discharge of the harvester.' Rejection at 17. Applicant respectfully disagrees. Each of the independent claims clearly state not only that the 'outlet [is] positioned at the rearward end of the harvester' but also 'out of which outlet the guayule shrub is directed.' This language, taken in combination with the plain meaning of the term outlet, as discussed above, contradicts the Office's position." (See Appeal Brief filed 10/5/2021, p. 9.)
Appellant's argument is unpersuasive because Pridy teaches an outlet positioned at the rearward end of the harvester out of which outlet the harvested material is directed (outlet from one conveyor to another at the rearward end seen in Fig. 11). More specifically, at least conveyors K and K' have outlets positioned at the rearward end of the harvester out of which outlet the harvested material is directed. Regarding the plain meaning of "outlet" as specified by Appellant (see Appeal Brief filed 10/5/2021, p. 9, lines 1-2), the harvested material is passed out of the terminal ends of K and K' in Pridy. The outlet is interpreted as an outlet of a conveyor. Further, the claim is open-ended, and does not exclude additional, unrecited elements (e.g. additional processing means). As noted in the Final Rejection of 6/25/2021, the claim language stating "out of which outlet the guayule shrub is directed" does not limit the outlet to being the ultimate discharge of the harvester, and the device may include an outlet "out of which ... the guayule shrub is directed" to other parts of the device. Again, the rejection should be maintained.

Regarding claim 18, Appellant argues that 332 and 332' of Pridy do not correspond to the claimed partially enclosed cage. Specifically, Appellant argues: "As is apparent from Figure 6 each guard/shield is associated with only one alleged sidewall (i.e., 330, 330') rather than with a pair and neither guard/shield is positioned to at least partially surround the front conveyor." (See Appeal Brief filed 10/5/2021, p. 10.)
Appellant's argument is unpersuasive because 332 and 332' of Pridy are considered to form the partially enclosed cage as claimed, and together form a cage which engages the pair of sidewalls 330 and 330', and both partially surround the front conveyor in profile as shown in Fig. 6. The partially enclosed cage is not claimed to be one piece or to have a unitary structure. Further, 332 and 332' of Pridy engage each other and both sidewalls 330 and 330' through the structural elements of the harvester as shown. Therefore, the rejection should be maintained.

Appellant argues Pridy and Bouillon are non-analogous prior art and therefore cannot be relied on under 35 U.S.C. 103. It has been held that a prior art reference must either be in the field of Applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). As stated in the Final Rejection of 6/25/2021, both Pridy and Bouillon disclose harvesters having forward projecting digger blades and conveyors, being a field of endeavor of the claimed invention, and being pertinent to the problem of harvesting guayule, which is to be dug and conveyed as claimed.
Further, MPEP § 2141.01(a) similarly states: "... a reference is analogous art to the claimed invention if:
	(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or
	(2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)." Appellant also sets forth these tests. (See Appeal Brief filed 10/5/2021, p. 11.)
Appellant's argument that Pridy and Bouillon are non-analogous prior art is unpersuasive because Pridy and Bouillon satisfy both conditions, which are detailed below in response to Appellant's further specific arguments.

Regarding Pridy and Bouillon being "from the same field of endeavor," Appellant argues: "To begin, both Pridy and Bouillon are directed to the harvesting of potatoes. In contrast, the pending claims are directed to '[a] harvester for harvesting guayule shrubs from soil' (independent claims 1 and 18) and to '[a] process for harvesting guayule shrubs' (independent claim 19). Thus, it is submitted that Pridy and Bouillon are not in the same field of endeavor as the claimed invention." (See Appeal Brief filed 10/5/2021, p. 11.)
Appellant's argument is unpersuasive because Pridy and Bouillon are appropriately considered to be from "the same field of endeavor as the claimed invention." Notably, the same field of endeavor is of "the claimed invention," and Appellant claims "a harvester" with an intended use of "harvesting guayule shrubs." As noted in the Final Rejection of 6/25/2021, "a guayule harvester" is not claimed, and none of the claimed structure is differentiated from that taught by Pridy and Bouillon. As such, Pridy and Bouillon are from the same field of endeavor as the broadly claimed invention, being "a harvester." Further, Pridy and Bouillon even satisfy being of narrower fields of endeavor of harvesters for root crops and harvesters having forward projecting digger blades and conveyors. Therefore, the rejection should be maintained.

Regarding Pridy and Bouillon being "reasonably pertinent," Appellant argues: "As to the second test, it is submitted that neither Pridy nor Bouillon are 'reasonably pertinent to the problem faced by the inventor' of the current invention as reflected in the pending independent claims." (See Appeal Brief filed 10/5/2021, p. 12.)
Appellant's argument is unpersuasive because it is contrary to the instructions of the MPEP and legal precedent established by prior case law.
MPEP § 2141.01(a) states: "In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited."
As stated by Appellant: "The problem facing the inventor of the current invention relates to the harvesting of guayule shrubs." (See Appeal Brief filed 10/5/2021, p. 12.) The Specification does not explicitly state the problem faced by the inventor. However, the Specification reflects the problem being a need for (or the making of) an apparatus (i.e. harvester) for harvesting guayule shrubs from the soil, and the use thereof. (See Abstract and Specification, paras. 0002, 0004, and 0005.) Although the problem "relates to the harvesting of guayule shrubs," the original disclosure concerns a harvester and its use.
MPEP § 2141.01(a) continues: "It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem."
An inventor seeking to solve a need for a harvester for harvesting guayule shrubs from the soil would have looked to other harvesters which harvest crops from the soil (i.e. those which "uproot" crops, as harvesting guayule shrubs is described to be done in the Appellant's claimed invention; See Abstract and Specification in para. 0004). Only looking to harvesters which are explicitly for guayule would inappropriately limit the scope of available prior art. Particularly since it is old and well-known in the harvester art to use the same harvester to harvest different crops. Further, it has been held that "familiar items may have obvious uses beyond their primary purposes." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Pridy and Bouillon were appropriately considered as analogous prior art since they are harvesters which harvest crops from the soil. Further, Pridy and Bouillon even more specifically disclose harvesters which uproot and convey material to be harvested with structure as claimed. Therefore, the rejection should be maintained.

Further regarding the combination of Pridy and Bouillon, "Applicant submits that a potato harvester (such as described in Pridy and Bouillon) which is configured for use with rounded or oval potatoes would not be capable of harvesting the shrubby, wood-like guayule since at a minimum the conveyors of Pridy and Bouillon are not designed to (or capable of) moving woody guayule shrub pieces. This fact would be apparent to one of the skill in the art who would neither consider potato harvesters to be reasonably pertinent to the problems involved in harvesting guayule shrubs nor from the same field of endeavor." (See Appeal Brief filed 10/5/2021, p. 14.)
Appellant's argument is unpersuasive because it does not properly establish why the conveyors of Pridy would be incapable of moving guayule shrub pieces. Although the conveyors of Pridy are not specifically designed for guayule shrubs, this does not render the conveyors incapable of such use. Appellant's mere statement fails to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. See MPEP § 2114(I). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114(II).

In response to Appellant's arguments against Pridy and Bouillon individually with respect to claim 19, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 19 was rejected in view of Martin et al. (US 2014/0288255), which Appellant fails to address. Accordingly, the rejection of claim 19 should be maintained.

Regarding claim 5, Appellant argues that Pridy fails to teach, disclose, suggest, or otherwise render obvious the claimed rear conveyor having regularly spaced openings of about 2 to about 6 inches. Specifically, Appellant argues: "However, a review of Pridy's disclosure relating to openings 98 reveals that Pridy contains no explicit description as to the size of the openings but refers to '[c]ross members 90 defin[ing] elongate rectangular spaces 98 therebetween that are too small in area for potatoes O being sorted to fall therethrough.' Col. 5, lines 28-30 of Pridy. Openings 98 are present in endless conveyor belts H and H' of Pridy. See Figure 9. In fact, since the openings 98 are described as being 'too small' for the potatoes to fall through, it is inexplicable how the Office has concluded that they render obvious the claimed 'spaced openings of about 2 inches to about 6 inches' in size." (See Appeal Brief filed 10/5/2021, p. 15.)
Appellant's argument is unpersuasive because, as admitted by Appellant, Pridy teaches a size "that are too small in area for potatoes O being sorted to fall therethrough." One who has handled a potato would readily realize the diameter (i.e. the smallest dimension and thus the dimension needed to be accounted for to hold the potato) of a regular sized potato is about 2 inches to about 3 inches.
Further, as set forth in the Final Rejection of 6/25/2021, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Additionally, Pridy teaches the size of the openings of the conveyor to be a result-effective variable (in its ability to hold the harvested crop), and it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed length(s) as it would have been obvious to try different lengths to optimize a desired range of sizes. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 9, Appellant argues that Pridy contains no explicit description as to the size of the openings of a conveyor. Appellant also argues: "Additionally, Applicant disagrees that one of skill in the art using Pridy as a starting point would have provided the claimed front conveyor (which the Office alleges to correspond to Pridy's conveyor Z) with openings of the same or similar size to the openings in the claimed rear conveyor (which the Office alleges to correspond to Pridy's conveyor H). See, e.g., claims 5 and 6 of Pridy (referring to the openings of the second conveyor as being wider)." (See Appeal Brief filed 10/5/2021, p. 16.)
Appellant's argument is unpersuasive for the reasons articulated above regarding claim 5. Further, Appellant's argument is unpersuasive because "the openings of the second conveyor" referred to as being wider in claims 5 and 6 of Pridy are analogous to conveyors J and J' in the description of Pridy and have no bearing on what the openings of Z and Z' might be considered to be. Pridy discusses the openings of J and J' being wider than H and H' in col. 5, lines 31-47. Reviewing claims 5 and 6 of Pridy, both set forth a digger structure having conveyors (analogous to Z, Z') and a conveyor mechanism having a first set of conveyors (analogous to H, H') and a second set of conveyors (analogous to J, J'). Again, the size of openings of J and J' relative to those of H and H' does not inform one to the size of openings of Z and Z'. Additionally, one skilled in the art would recognize conveyors Z and Z' would have openings relatively similar in size to those of H and H' in order to hold potatoes of the desired size. Otherwise, conveyors Z and Z' would fail to hold the potatoes as desired, and the harvester of Pridy would be rendered inoperable. Therefore, the rejection of claim 9 should be maintained.

Regarding claims 22 and 23, Appellant argues: "Nowhere in the specification or claims of Bouillon is share 7 described as having a 'front edge' with 'a cutting or knife-like edge.' Neither is this type of cutting or knife-like edge depicted in any Figure of Bouillon. In the Final Rejection, the Office refers to item 7 of Bouillon as a blade and argues that 'the blade 7 of Bouillon is shown in Fig. 3, wherein it is shown having two faces meeting at an edge that is knife-life (appearing sharp) and is used for cutting through the ground.' Final Rejection at 20. It is unclear how a drawing can appear sharp." (See Appeal Brief filed 10/5/2021, p. 16.)
Appellant's argument is unpersuasive because the blade 7 of Bouillon has a front edge which is used for cutting through the ground. The front edge of the blade 7 of Bouillon appears sharp in Fig. 3 because it has two straight edges that meet at a narrow apex. As such, Bouillon teaches a forward projecting flat digger blade (including 7) having an irregular front edge with one valley (see Fig. 3) wherein the front edge has a cutting or knife-like edge, and the rejection should be maintained.
Additionally, it is noted that the Specification does not narrowly limit the blade with specific terms or necessitate a form with specific advantages: "The digger blade 40 can be configured in a variety of ways. Any configuration capable of uprooting guayule shrubs with the roots intact, or mostly intact, may be used." (See Specification, para. 0018.)

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues: "In the Final Rejection, the Office has maintained the position that 'Duncan discloses a harvester capable of being used for harvesting guayule shrub.' Final Rejection at 12. Applicant disagrees with the Office's interpretation of Duncan as being capable of use for harvesting guayule. Notably, Duncan is directed to a sugar cane harvester. See, e.g., col. 1, lines 20-22 of Duncan ('this invention relates to a sugar cane harvesting machine'). The Office has provided no support for the conclusion that a sugar cane harvester such as set forth in Duncan would be 'capable of being used for harvesting guayule shrubs.'" (See Appeal Brief filed 10/5/2021, p. 17.)
Appellant's argument is unpersuasive because the Final Rejection of 6/25/2021 establishes the capability of Duncan, as admitted by Appellant, and supports that stated capability by explaining the capabilities of specific structure (e.g. the blade, the outlet, and the agitator) with regard to guayule shrubs. Appellant mere statement of disagreement fails to address any specific structure and fails to establish that the prior art does not possess the characteristic relied on. See MPEP § 2114(I). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114(II). Therefore, the rejection should be maintained.

Appellant asserts: "On page 21 of the Final Rejection, the Office takes the position that 'the cited section [of the MPEP] and tests are not pertinent' because 'Section III of MPEP § 2141.01(a) pertains to analogy in the chemical arts.' The Office is incorrect. The test for evaluating whether prior art is analogous, as cited by Applicant, appears in § 2141.01(a)(I), which is not limited in any way to 'analogy in the chemical arts.' That a different section, i.e., section III of 2141.01(a), refers to analogy in the chemical arts is immaterial." (See Appeal Brief filed 10/5/2021, p. 17.)
Appellant's assertion is incorrect and confusing. The specific "section" cited by Appellant in the Remarks of 6/16/2021 was "section III.B." (See Remarks of 6/16/2021, labeled p. 19, footnote 8.) Appellant admits: "That [section III of 2141.01(a)] refers to analogy in the chemical arts is immaterial." (See Appeal Brief filed 10/5/2021, p. 17.)

Appellant argues that neither Duncan nor Knott are analogous to the claimed invention: "First, since both Duncan and Knott are directed to sugar cane harvesters and the claimed invention is directed to a guayule shrub harvester, they are not in the same field of endeavor. Second, it is submitted that neither Duncan nor Knott is 'reasonably pertinent to the problem faced by the inventor' of the current invention as reflected in the pending independent claims. " (See Appeal Brief filed 10/5/2021, p. 18.)
Appellant's first argument is unpersuasive because Duncan and Knott are appropriately considered to be from "the same field of endeavor as the claimed invention." As noted above, the same field of endeavor is of "the claimed invention," and Appellant claims "a harvester" with an intended use of "harvesting guayule shrubs." "A guayule harvester" is not claimed, and none of the claimed structure is differentiated from that taught by Duncan and Knott. As such, Duncan and Knott are from the same field of endeavor as the broadly claimed invention, being "a harvester." Further, Duncan and Knott even satisfy being of a narrower field of endeavor of harvesters having forward projecting blades and conveyors. Therefore, the rejection should be maintained.
Appellant's second argument is unpersuasive because Duncan and Knott were appropriately considered as analogous prior art since they are harvesters which harvest crops from the soil. As noted above, the Specification reflects the problem being a need for (or the making of) an apparatus (i.e. harvester) for harvesting guayule shrubs from the soil, and the use thereof. (See Abstract and Specification, paras. 0002, 0004, and 0005.) Although the problem "relates to the harvesting of guayule shrubs," the original disclosure concerns a harvester and its use.
An inventor seeking to solve a need for a harvester for harvesting guayule shrubs from the soil would have looked to other harvesters which harvest crops from the soil (i.e. those which harvest as harvesting guayule shrubs is described, which includes "cutting the plant above the surface of the soil and leaving behind the root portion within the soil;" See Specification in para. 0003). Only looking to harvesters which are explicitly for guayule would inappropriately limit the scope of available prior art. Particularly since it is old and well-known in the harvester art to use the same harvester to harvest different crops. Further, it has been held that "familiar items may have obvious uses beyond their primary purposes." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Accordingly, Duncan and Knott were pertinent and are analogous prior art. Therefore, the rejection should be maintained.

Appellant argues: "It would be improper to modify Duncan to include Knott's alleged 'digger blade (10) for downward engagement into the soil' since such modification would render Duncan unsatisfactory for its intended purpose and change Duncan’s principle of operation." (See Appeal Brief filed 10/5/2021, p. 19.)
Appellant's argument is unpersuasive because the harvester of Duncan when modified to include the digger blade of Knott would still be capable of operating at the soil surface, as is shown in Fig. 4 of Knott (while allowing for additional capabilities as set forth regarding Appellant's claims). Thus, the modification of Duncan to include Knott's digger blade would allow Duncan to remain satisfactory for its intended purpose (as set forth by Appellant) and would not change Duncan's principle of operation (as set forth by Appellant). Therefore, the rejection should be maintained.
Additionally, the proposed modification of Duncan would not render the device inoperable, and thus the harvester of Duncan would remain satisfactory for its intended purpose of harvesting cane. It has been held that although modification may impede functionality disclosed, "[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine." MPEP § 2143.01(V). See Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)). Further, although the proposed modification of Duncan might affect a given advantage of Duncan, it does not change the basic principle under which the construction was designed to operate, as a singular given advantage does not amount to the principle of operation. Again, the rejection should be maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/Joel F. Mitchell/Examiner, Art Unit 3671 
Conferees:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671   
                                                                                                                                                                                                     /HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.